Order modified so as to permit the examination of defendant as to the weight, speed, time, schedule, operating rules and regulations and time table of the locomotive and train on February 21, 1933, up to and including the time of the accident in question; also all relevant and competent facts and circumstances relating to the accident in which plaintiff’s intestate received the injuries which caused her death, as described in the complaint; also all relevant and competent facts and circumstances concerning the manner of operation and the movement of said locomotive and train of the defendant on February 21, 1933, for a period immediately before the accident and up to and including a time immediately after the accident in question, and, as so modified, affirmed, with ten dollars costs and disbursements to the appellant; the examination to proceed on five days’ notice. In our opinion, the plaintiff was entitled to an examination of the defendant upon these subjects. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.